DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment, IDS, response, Declaration under 37 CFR 1.132 and Declaration under 37 CFR 1.130(a), filed 2/4/21 is acknowledged.
Claims 1-13 have been examined previously. New claims 14-16 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following double patenting rejections have been rewritten as follows in light of the amendment:
1.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9173926, in view of Tao et al., Journal of Dairy Science, 2004-submitted on IDS.
 The patented claims recite a feed composition that includes all of the claimed feed components and is administered to cows and hence would have been expected to increase the feed intake in cows. The patented claims do not require the mammals to experience any heat stress when the composition is administered, and therefore can be construed to be at risk because any animal can be at risk of experiencing heat stress. 
While the patented claims do not recite the temperature humidity index or measuring indices of heat stress of claim 4, evaluating the water consumption, respiration rate, (claim 14), the composition of patented claims is used a feed and hence one of an ordinary skill in the art before the effective filing date of the instant invention would have observed the general health of the animal in terms of food intake, water intake, differences in the feed consumption as a function of variations in the weather conditions. The motivation to do comes from Tao because heat stress can cause changes to cows in terms of low milk production. Tao describes the effect of heat stress during dry periods on mammary gland development, and states that the heat stress (HS) negatively effects hepatic metabolism, cellular immune function and milk 
Thus, a skilled artisan would have expected that the feed composition of the patented claims, upon administration, to not only prevent heat stress by the mechanisms taught by Tao i.e., subject the animals to cooling temperatures by providing water sprinklers and/or fans, but also improve milk production due to the composition of the patented claims. A skilled artisan would have been able to measures the various indices of heat stress at higher temperatures humidity index (taught by Tao) such as measuring rectal temperature, milk production, respiration rate etc., before and after the administration of the animal feed (of Hill), and accordingly adjust the amount of the animal feed or duration of administration with an expectation provide the desired benefits of increased lactation in the animals. One of an ordinary skill in the art would have optimized the duration of administration, number of administration, and the amount of the composition administered based on the heat stress endured by cows and one 

2	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the patented claims of U.S. Patent Nos., 7939066, 8236303, 8568715, EACH in view of further in view of Tao et al., Journal of Dairy Science, 2004-submitted on IDS. 

Each of the above patented claims recite a feed composition that includes all of the claimed feed components and is administered to cows. 
The patented claims do not require the mammals to experience any heat stress when the composition is administered, and therefore can be construed to be at risk because any animal can be at risk of experiencing heat stress. 
Patented claims of 8236303, 8568715 and 7939066 teaches the same composition as that claimed in the instant application for reducing stress, which can include heat stress or the specific hormone stress recited in the dependent claims of the patent. The above patents recite the composition augments innate immunity (8236303, 8568715) or prevent fungal infections (7939066). Further, the above patent recites the composition with the same amounts of the components, as in the dependent claims of the above patents. For instance, claim 12 of Patent 8834868 recites the amount of silica, clay, glucan, mannan and beta-endoglucanohydrolase that are also claimed in the instant claims. The limitation “a cow that is at risk” or a method of reducing heat effect in a cow that is at risk “denotes a future use where the heat stress is a possibility 
While the patented claims do not recite the temperature humidity index or measuring indices of heat stress of claim 4, evaluating the water consumption, respiration rate, (claim 14), the composition of patented claims is used a feed and hence one of an ordinary skill in the art before the effective filing date of the instant invention would have observed the general health of the animal in terms of food intake, water intake, differences in the feed consumption as a function of variations in the weather conditions. The motivation to do comes from Tao because heat stress can cause changes to cows in terms of low milk production. Tao describes the effect of heat stress during dry periods on mammary gland development, and states that the heat stress (HS) negatively effects hepatic metabolism, cellular immune function and milk 
Thus, a skilled artisan would have expected that the feed composition of the patented claims, upon administration, to not only prevent heat stress by the mechanisms taught by Tao i.e., subject the animals to cooling temperatures by providing water sprinklers and/or fans, but also improve milk production due to the composition of the patented claims. A skilled artisan would have been able to measures the various indices of heat stress at higher temperatures humidity index (taught by Tao) such as measuring rectal temperature, milk production, respiration rate etc., before and after the administration of the animal feed (of Hill), and accordingly adjust the amount of the animal feed or duration of administration with an expectation provide the desired benefits of increased lactation in the animals. One of an ordinary skill in the art would have optimized the duration of administration, number of administration, and the amount of the composition administered based on the heat stress endured by cows and one 


The following new rejection replaced and new claims 14-16 have been appended to the rejections:
Claim Rejections - 35 USC § 112

12.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, 
Instant claims have been amended to now recite “A method comprising identifying a cow that is at risk of experiencing a heat effect.…to increase feed intake or decrease water consumption, respiration rate and/or rectal temperature  or any combination of thereof”(claim 1 and claim 12), and “A method for reducing the heat effect in a cow comprising identifying a cow that  is at risk of, experiencing a heat effect.…to increase feed intake or decrease water consumption, respiration rate and/or rectal temperature  or any combination of thereof”(claim 11). Newly added claims 14-16 recite that the composition is administered for an effective period of time to so as to 

Response to Arguments
Applicant's arguments, Declaration under 37 CFR 1.132 (Hector Badillo) and Declaration under 37 CFR 1.130(a), filed 2/4/21 have been fully considered.

In any event, while the above Declaration under 1.130(a) has been filed to show that Laun Hall, James Chapman and Robert Collier invented the instant subject matter, in response to the amendment, the present Office Action does not rely on the teachings of Hall et al.
Rejection Under 35 USC -112-
In response to the amendment, the above rejection has been maintained. However, the rejection does not rely on the teachings of Hall et al, as explained above. Applicants submit the Declaration under 37CFR 1.1.32 (Hector Badillo) and instant specification provide a written description support for the instant “is at risk of experiencing a heat effect”. It is argued that Example 2 and figure 5 shows that the cows at risk of experiencing a heat effect (thermoneutral conditions) when administered with the instant composition had a higher feed intake than those cows that did not receive. It is argued that Badillo declaration presents additional evidence supporting the claims. It is argued that the data from Tables 2 and 3 of Hall el al., ( a publication authored by inventors Laun Hall, James Chapman, and Robert Collier, along with others 
Applicants’ arguments and the Declaration of Badillo is not found persuasive because as explained in the rejection above, the present amendment requires “identifying a bovine that is at risk of experiencing heat stress”, which can include any bovine and for any length of time. The claims further recites administering “for an effective period of time”, which can include any length of time hours, days, months and years. Whereas the declaration only provides evidence from (paragraphs 5 and 6) that the cows have been under thermoneutral conditions for 7 days or 12 days respectively. Thus, the results provided in the declaration cannot be extrapolated to treating cows that are at risk for any length of time and for any duration of treatment time because instant claims do not limit to 7 or 12 days tested in the above experiments. Further, the Declaration also provides figure 3 to show the difference between the control and Omnigen treated cows. However, a review of figure 3 does not show a statistically significant different between the control and treated group. Therefore, the rejection has been maintained.
Double patenting rejections
In response to the amendment deleting “is, or” i.e., deleting “the bovine that is experiencing”, the following statutory double patenting rejection has been withdrawn.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5, 7 and 11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 and 10-11 of prior U.S. Patent No.10,555,964. This is a statutory double patenting rejection. Instant claims recites the limitation “a bovine that is experiencing a heat effect” in an alternative and to the following statutory double patent rejection is made to the extent the claims are considered as “a method comprising identifying a bovine that is experiencing a heat effect”. Instant claim 1 as well as the patented claim 1 are directed to a method comprising identifying a bovine that is 
Claim 2 of both sets of claims recite a dairy cow. 
Claim 6 of the patent and instant claim 3 recite the same time period for administering. Claim 5 of the patent and instant claim 11 are directed to the same method to the extent the claims are considered as “a method comprising identifying a bovine that is experiencing a heat effect”. 
Claim 7 of the patent and instant claim 5 recite the same subject matter, with respect to further treatment.
Claim 4 of the patent and claim 7 of the instant application are directed to the same method, and both claims recite adjusting the amount of composition administered based on the humidity and the amount is at least 50 gms per head per day.

In response to the amendment deleting “is, or” i.e., deleting “the bovine that is experiencing”, the following double patenting rejection has been withdrawn. However, should Applicants amend the claims at a later stage to encompass “the bovine that is experiencing”, the rejections will be reinstated.

Claims 4, 6, 8-9 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,555,964. 


Claims 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,555,964, as applied to claims 1-9, 11-13 above and in view of Hall et al (abstract, Hall et al (Evaluation of OmniGen® in heat-stressed Holstein cows in lactation, 2013, cited on instant IDS dated 12/20/19 & copy submitted in parent application on IDS dated 1/12/18)).
The patented claims recite a feed composition that includes all of the claimed feed components and is administered to cows, however, lacks the components of claim 10. 
Hall teaches Omingen-AF, a nutritional supplement, for effectively reducing heat stress in cows (abstract). While Hall does not state the composition of Omnigen-AF, a review of the instant disclosure reveals that OMNIGEN AF comprises the all of the claimed components [example I on page 19, lines 11-16]. Hall teaches addition of MNIGEN AF to feed supplement containing yeast and B vitamins (instant claim 10) achieved lower respiration rates, low rectal temperature, decreased water consumption, and increased milk production in heat stressed cows when the temperature humidity .
Claims 1-13  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8834868, 8142798, 8431133 and further in view of Tao et al., Journal of Dairy Science, 2004-submitted on IDS  and Hall et al (abstract, submitted on IDS).
 The patented claims recite a feed composition that includes all of the claimed feed components and is administered to cows and hence would have been expected to increase the feed intake in cows. Further the patented claims recite a method of reducing stress effect, which implicitly includes heat stress that reduces the feed intake or increase water consumption in cows. While the patented claims do not recite the temperature humidity index or measuring indices of heat stress, as explained above, Tao teaches low milk production due to heat stress in cows.  Tao describes the effect of heat stress during dry periods on mammary gland development, and states that the heat stress (HS) negatively effects hepatic metabolism, cellular immune function and milk production (page 5976-5977). Cows exposed to temperature heat index of greater than 72 indicate that cows were exposed to heat stress (Discussion on page 5981). Tao 
Tao does not teach the claimed method of administering a composition comprising glucan, mannan, clay and silica for heat stressed cows.
Hall teaches Omingen-AF, a nutritional supplement, for effectively reducing heat stress in cows (abstract). While Hall does not state the composition of Omnigen-AF, a review of the instant disclosure reveals that OMNIGEN AF comprises the all of the claimed components [example I on page 19, lines 11-16]. Hall teaches addition of MNIGEN AF to feed supplement containing yeast and B vitamins (instant claim 10) achieved lower respiration rates, low rectal temperature, decreased water consumption, and increased milk production in heat stressed cows when the temperature humidity index was 68 or greater.
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ the patented composition, by adding the patented composition to cow feed comprising vitamin B and/or yeast, to treat heat stress in cows because Hill teaches that the composition improves the performance of lactating cows and reduces heat stress and Tao teaches 
For the limitation “effective to (a) increase feed intake or (b) decrease water consumption, respiration rate, and/or rectal temperature, or (c) any combination thereof, compared to a feed intake, water consumption, respiration rate, and/or rectal temperature of a cow that is, or is at risk of, experiencing a heat effect and is not administered the composition”. However, the phrase “compared to a feed intake, water consumption, respiration rate, and/or rectal temperature of a cow that is, or is at risk of, experiencing a heat effect and is not administered the composition” does not constitute a positive step of the claimed process and instead an intended limitation. In any event, one skilled in the art would have been able to measure the improvement in various indices such as milk production, respiration etc., in the cows administered with Omnigen of the patented claims and further measure the benefits of administration as compared with animals that have not been administered with Omnigen. Further, one of an ordinary skill in the art would have optimized the duration of administration, number of 
Double patenting rejections maintained:
1. Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9173926, in view of Tao et al., Journal of Dairy Science, 2004-submitted on IDS.

2. Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the patented claims of U.S. Patent Nos., 7939066, 8236303, 8568715, EACH in view of further in view of Tao et al., Journal of Dairy Science, 2004-submitted on IDS. 
	The above double patenting rejections, as applied to amended claims that recite “at risk of experiencing heat effect”, do not rely on Hall et al., which is overcome according to the Declaration under 37 CFR 1.130(a). Hence the arguments regarding the teachings of Hall et al are not persuasive. However, the rejection has been made over the above patents in view of Tao reference alone. Applicants have not argued the teachings of Tao. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611